FILE COPY

                                                                            NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES

                                    Court of Appeals
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                            100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                          January 22, 2015


      Hon. Lucy A. Williamson                      Hon. Alfredo Morales Jr.
      Attorney at Law                              Attorney at Law
      210 W Cano, Suite B                          P. O. Box 52942
      Edinburg, TX 78539                           McAllen, TX 78505
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00658-CV
      Tr.Ct.No. F-4255-13-8
      Style:    Nashin Manohar v. Priti Manohar

              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:dot
      Enc.
      cc: County Court at Law No. 8, Hidalgo County (DELIVERED VIA E-MAIL)
           Hon. Laura Hinojosa, District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)